                                          Case 4:21-cv-01619-PJH Document 19 Filed 06/23/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SCOTT JOHNSON,
                                                                                       Case No. 21-cv-01619-PJH
                                  8                   Plaintiff,

                                  9             v.                                     ORDER GRANTING DEFENDANTS’
                                                                                       MOTION FOR ADMINISTRATIVE
                                  10     OPA CAMPBELL LP, et al.,                      RELIEF
                                  11                  Defendants.                      Re: Dkt. No. 18

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On June 18, 2021, defendants filed an administrative motion requesting relief from

                                  15   the requirements of General Order 56 allowing them to proceed with a motion to dismiss

                                  16   plaintiff’s complaint or a motion for summary judgment. Plaintiff did not file a response

                                  17   within the four days designated by Civil Local Rule 7-11(b). Having reviewed defendants’

                                  18   motion and supporting papers, and finding good cause therefore, the court hereby

                                  19   GRANTS defendants’ motion.

                                  20          IT IS SO ORDERED.

                                  21   Dated: June 23, 2021

                                  22                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  23                                               United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
